                  IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          STATESVILLE DIVISION
                          5:07-CR-00033-KDB-DCK-1
USA                                         )
                                            )
    v.                                      )              ORDER
                                            )
MICHAEL JEROME HAMPTON                      )
                                            )

         THIS MATTER is before the Court on what can most liberally be read as

Defendant Michael Jerome Hampton’s pro se Motion for Compassionate Release

pursuant to 18 U.S.C. § 3582(c)(1)(A) and the First Step Act of 2018. (Doc. No. 66).

This is Defendant’s third filing with the Court asserting the same general complaints

and requesting compassionate release. (Doc. Nos. 61, 63). Having carefully reviewed

the Defendant’s motion and all other relevant portions of the record, the Court will

deny the motion without prejudice to a renewed motion after exhaustion of his

administrative remedies.

         This Court has previously addressed the Defendant’s requests and the

Defendant presents no new evidence that would change the Court’s prior rulings.

         IT IS, THEREFORE, ORDERED, that the Defendant’s pro se Motion for

Compassionate Release pursuant to 18 U.S.C. § 3582(c)(1)(A) and the First Step Act

of 2018 (Doc. No. 66), is DENIED without prejudice to a renewed motion after

exhaustion of his administrative remedies.


         SO ORDERED.
                               Signed: November 23, 2020




      Case 5:07-cr-00033-KDB-DCK Document 67 Filed 11/23/20 Page 1 of 1
